Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 30-39 and 45-47 are all the claims.
2.	Claims 30, 35 and 45 are amended and Claims 40-44 are canceled in the Response of 3/11/2022.
3.	Claim 30 is amended by way of Examiner’s Amendment and Claims 45-47 are joined for examination.
4.	Claims 30-39 and 45-47 are all the claims under examination.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn. 
a) The improper use of the term, e.g., TaqMan, AIM-V media, lipofectamine 2000, FACSCanto II, ADENO-X maxi, SUPERSCRIPT III, NORMOSOL-R, which is a trade name or a mark used in commerce, is withdrawn in view of Applicants bona fide efforts to rectify the deficiencies.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
6.	The rejection of Claims 30-39 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.
a) The rejection of Claims 30-39 is withdrawn in view of Applicants amendment to claim 30 to recite a mammal “in need thereof”.
b) The rejection of Claims 30-39 is withdrawn in view of Applicants amendment to claim 30 to clarify that the subject tumor expresses hTG for the sequence of SEQ ID NO: 2.
c) The rejection of Claim 35 is withdrawn in view of Applicants amendment to claim 35 to clarify the meaning of the polypeptide comprising the linker location. It is clear that the polypeptide of Claim 35 references any one or more of the polypeptides of (ii)-(iv).

Claim Rejections - 35 USC § 112, first paragraph
Enablement
7.	The rejection of Claims 30-39 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn.  
Applicants have amended the claims to delete the method of prevention, to clarify that host cells from the mammal in need of the therapy are what comprise any one or a combination of those elements (i)-(vi) or a pharmaceutical composition thereof, and that the cancer being targeted expresses human thyroglobulin of the sequence of SEQ ID NO: 2. The host cells of the invention are defined in [065] and can be selected by the ordinary artisan as appropriate for the mammal being treated.


EXAMINER’S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Spenner on 4/27/2022.
The application has been amended as follows: 
Claim 30 (Currently amended)
A method of treating 
(a) one or more host cells expressing at least one of (i)-(vi):
(i) a T cell receptor (TCR) having antigenic specificity for the amino acid sequence of SEQ ID NO: 2 and comprising an α chain complementarity determining region (CDR) 1 comprising the amino acid sequence of SEQ ID NO: 3, an α chain CDR2 comprising the amino acid sequence of SEQ ID NO: 4, an α chain CDR3 comprising the amino acid sequence of SEQ ID NO: 5, a β chain CDR1 comprising the amino acid sequence of SEQ ID NO: 6, a β chain CDR2 comprising the amino acid sequence of SEQ ID NO: 7, and a β chain CDR3 comprising the amino acid sequence of SEQ ID NO: 8,
(ii) a polypeptide comprising a functional portion of the TCR of (i), wherein the functional portion comprises the amino acid sequences of SEQ ID NOs: 3-8,
(iii) a polypeptide comprising a functional portion of the TCR of (i), wherein the functional portion comprises the amino acid sequence of both SEQ ID NOs: 9 and 10,
(iv) a polypeptide comprising a functional portion of the TCR of (i), wherein the functional portion comprises the amino acid sequence of both SEQ ID NOs: 11 and 12,
(v) a protein comprising at least one of the polypeptides of any one of (ii)-(iv), and
(vi) a protein comprising a first polypeptide chain comprising the amino acid sequences of SEQ ID NOs: 3-5 and a second polypeptide chain comprising the amino acid sequences of SEQ ID NOs: 6-8, or
(b) a pharmaceutical composition comprising the one or more cells of (a) and a pharmaceutically acceptable carrier
in an amount effective to treat the cancer in the mammal, wherein the cancer expresses a human thyroglobulin (hTG) peptide comprising an amino acid sequence of SEQ ID NO: 2.

REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: 
The Examiner’s Amendment brings the claims into condition for allowance by deletion of the reference of the method for the prevention of cancer in a mammal.
The instant claimed recombinant TCR receptor expressed by a host cell from a mammal in need of treatment of a cancer is found to be free from the art and supported and enabled by the specification at the time of filing;

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
10.	Claims 30-39 and 45-47 are allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643